Case 1:19-cv-12392-NMG Document 16 Filed 07/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MASSACHUSETTS

ANDREIA DASILVA

Plaintiff

Civil Action No. 1:19-CV-12392
V.

DEUTSCHE BANK NATIONAL TRUST COMPANY
AS CERTIFICATE TRUSTEE ON BEHALF OF
BOSCO CREDIT II TRUST SERIES 2010-1;
FRANKLIN CREDIT MANAGEMENT
CORPORATION;AND

ARGENT MORTGAGE COMPANY, LLC; DLJ
MORTGAGE CAPITAL, INC., ASSET BACKED
SECURITIES CORPORATION, US BANK, NA AS
TRUSTEE FOR SECURITIZED TRUST ASSET
BACKED SECURITIES HOME EQUITY LOAN NC
2005-HE4 TRUST, WELLS FARGO BANK, NA,
MORTGAGE ELECTRONIC REGISTRATION
SYSTEM, (“MERS”), AND DOES 1 THROUGH 100
INCLUSIVE, et al.

Defendants

MOTION FOR LEAVE TO PROCEED FORMA PAUPERIS
IN APPEAL FILED ON JULY 8, 2020

Mins decd itn prysdicn; ae FoR Gp FI

MM foten, YSDI V/16/20
Case 1:19-cv-12392-NMG Document 16 Filed 07/08/20 Page 2 of 2

Now Comes Plaintiff, Andreia DaSilva, and respectfully requests that this Honorable

Court grants her leave to proceed in forma pauperis in her appeal pursuant to Rule 24 of the
Rules of Appellate Procedure. As reasons she states as follows:

1)
2)

3)
4)

5)

6)
7)
8)
9)

Plaintiff paid Counsel $1,500.00 to commence this matter.

Plaintiff's Counsel used such part of those funds to pay for the filing fee to commence
this matter.

Plaintiff has not paid any other funds to Counsel.

Plaintiff's has temporarily lost her ability to earn an income due to Covid-19. That is, she
has had to take care of her minor child, a toddler, due to lack of day care.

Plaintiff used to work as an independent contractor in real estate office assisting with
purchases and sales; and doing translation work from English to Brazilian Portuguese.
Plaintiff's employment has ceased.

Plaintiff is a single mother and is not receiving child support.

Plaintiff does not have $505.00 available and disposable to pay for her filing fee.
Plaintiff does not have any family member or acquaintance able to lend Plaintiff the
money for the filing fee.

WHEREFORE, Plaintiff requests that this Honorable Court allows this Motion and/or in

the alternative that this Court defers payment three months after Phase 4 of the Massachusetts
reopening plan due to Covid-9 starts.

Respectfully Submitted

By Plaintiff, Andreia DaSilva Through Counsel

/s/ Carmenelisa Perez-Kudzma Perez-Kudzma Law Office, P.C. 35 Main Street, Suite 1
Wayland MA

978-505-3333

Carmenelisa@pklaw.law

Dated: July 8, 2020

CERTIFICATE OF SERVICE

I hereby certify, on this 8th day of July 2020, that I have caused the within Notice to be filed
with the Court via the ECF filing system. As such, this document will be electronically sent
to the registered participants including the United States Of America as identified on the
Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
registered participants.

/s/ Carmenelisa Perez-Kudzma

VERIFICATION BY:
/s/Andreia DaSilva
